Citation Nr: 1228973	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for arthritis of the bilateral hands as due to cold exposure.

4.  Entitlement to service connection for arthritis of the bilateral knees as due to cold exposure.

5.  Entitlement to service connection for skin cancer of the face and scalp as due to cold exposure.

6.  Entitlement to service connection for skin cancer of the torso, upper and lower extremities, feet and hands, as due to cold exposure.

7.  Entitlement to service connection for hypertension as due to cold exposure.

8.  Entitlement to service connection for vertigo as due to cold exposure.

9.  Entitlement to service connection for a blood circulation disorder as due to cold exposure.


WITNESSES AT HEARING ON APPEAL

Appellant, G.H. and R.E.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which, granted service connection for bilateral hearing loss and tinnitus at initial 10 percent disability ratings, effective January 23, 2009 and denied service connection for arthritis of the bilateral hands, arthritis of the bilateral knees, skin cancer of the face and scalp; skin cancer of the torso, upper and lower extremities, feet and hands; hypertension, vertigo, and a blood circulation disorder, all as due to cold exposure.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and service connection for arthritis of the bilateral hands, arthritis of the bilateral knees, skin cancer of the face and scalp; skin cancer of the torso, upper and lower extremities, feet and hands; hypertension, vertigo, and a blood circulation disorder, all as due to cold exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a July 2007 letter, prior to the date of the issuance of the appealed November 2009 rating decision.  The July 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

Also of record and considered in connection with the appeal are various written statements submitted by the Veteran as well as the transcript from his July 2012 hearing.  The Veteran has not identified any outstanding medical evidence. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Legal Criteria & Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate these claims, and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 


Laws and Regulations-Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for tinnitus was established in November 2009, and the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  The Veteran appealed the assignment of the 10 percent rating.

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the appellant has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's tinnitus is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.






REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the Veteran's claim for a higher initial rating for bilateral hearing loss. 

The record reflects that the Veteran was last afforded a VA examination to determine the degree of severity of his bilateral hearing loss disability in September 2009.  In a July 2012 statement, the Veteran's wife claimed that the Veteran's hearing loss disability had increased in severity while the Veteran testified in July 2012 that during his last VA examination he could not hear the examiner asking questions.  Given the reported worsening of the Veteran's hearing loss disability since his last VA examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Further, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran contends that he has current arthritis of the bilateral hands, arthritis of the bilateral knees, skin cancer of the face and scalp; skin cancer of the torso, upper and lower extremities, feet and hands; hypertension, vertigo, and a blood circulation disorder that were all the result of in-service cold exposure.  Specifically, the Veteran claims that he was exposed to extreme cold temperatures while stationed at the Pease Air Force Base in New Hampshire.

The Veteran's service treatment records are negative for complaints or treatments related to his bilateral hands, bilateral knees, skin cancer of the face and scalp; skin cancer of the torso, upper and lower extremities, feet and hands; hypertension, vertigo, or a blood circulation disorder.  Specifically, the Veteran's February 1955 entrance examination and December 1958 separation examinations were unremarkable.  Blood pressure readings were 120/70 at both the February 1955 entrance examination and December 1958 separation examination.  Additionally, the service treatment records are entirely negative for treatments or complaints related to cold weather exposure or a cold weather injury.

A January 2001 VA treatment note reported that the Veteran had hypertension which had been present for "at least eight months".

An October 2006 VA treatment note indicated that the Veteran had dizziness of an unclear etiology.  The VA physician noted that it "sounds more consistent with vertigo than lightheadedness/presyncope".  The physician determined that it was most likely benign positional vertigo given the provocation of symptoms by head movement and brief duration.  The physician noted that Meniere's was also possible given the associated tinnitus, but it was unlikely to occur for such brief periods of time over the course of years.  The treatment note also reported a history of squamous cell carcinoma.

A July 2010 VA treatment note reflected diagnoses of hypertension, leg parathesias and a history of squamous cell carcinoma.

A July 2011 VA dermatology addendum noted that a biopsy of the right neck revealed a hemangioma and a biopsy of the left upper back revealed a pigmented seborrheoc keratosis.

The Board finds that the facts in this case are such that a VA examination in necessary under McLendon prior to final decisions on the remaining issues on appeal.

Additionally, the last treatment record is dated in October 2011.  Any additional records since October 2011 should be obtained since they may contain information concerning his current level of disability.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should arrange for a VA audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed.  The following considerations will govern the examination:

a.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  In addition to performing an audiological examination under VA's examination protocols, the examiner must fully describe the functional effects caused by the Veteran's hearing disability. 

3.  The Veteran also should be scheduled for a VA examination by a qualified physician to determine the nature and etiology of the claimed arthritis of the bilateral hands, arthritis of the bilateral knees, skin cancer of the face and scalp; skin cancer of the torso, upper and lower extremities, feet and hands; hypertension, vertigo, and a blood circulation disability.  A medical history of the disabilities at issues should be obtained. 

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the above conditions are a consequence of the Veteran's exposure to cold weather while stationed in New Hampshire or are otherwise related to service. Reasons and bases for all conclusions should be given. 

4. The RO/AMC should then readjudicate the issues on appeal.  The RO/AMC should consider referral for an extraschedular evaluation, if appropriate, for the rating assigned for bilateral hearing loss.  If any benefit sought on appeal is not granted in full the RO/AMC must issue a supplemental statement of the case, and provide the Veteran an opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


